Case 15-31089-KLP                 Doc 45    Filed 05/03/19 Entered 05/03/19 15:31:21              Desc Main
                                            Document     Page 1 of 6




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

   In re: Arlene Chandler                                       Case No. 15-31089-KLP
           Debtor.                                                    Chapter 7
                                                                }
   Address: 3712 Austin Avenue                                  }
            Richmond, VA 23222                                  }
                                                                }
                                                                }
   Last four digits of Social Security No(s).:             6106 }
                            Debtor(s)                              }

                                              NOTICE OF MOTION

   Arlene Chandler, the Debtor, has filed papers with the court to: Motion to Re-Convert
   Chapter 7 to Chapter 13.

          Your rights may be affected. You should read these papers carefully and
   discuss them with your attorney, if you have one in this bankruptcy case.

          If you do not want the court the grant the relief sought in the motion, or if you
   want the court to consider your views on the motion, then on or before 21 days after
   today’s date, you or your attorney must:

              ___x__File with the court, at the address shown below, a written request for
                    a hearing or a written response. If you mail your request for hearing (or
                    response) to the court for filing, you must mail it early enough so the court
                    will receive it on or before the date stated above.

              ___x__ Attend the hearing on the motion scheduled to be held on May 29, 2019, at
                            10:00 am, at the United States Bankruptcy Court, 701 East Broad Street, Room
                            5100, Richmond, Virginia.

                            Clerk of Court
                            United States Bankruptcy Court
                            701 E. Broad Street, Room 4000
                            Richmond, VA 23219

   Joseph S. Massie, III, VSB No. 35472
   Massie Law Firm, PC
   115 N. 1st Street
   Richmond, Virginia 23219
   (804) 644-4878
   (804) 644-4874 Fax

   In re: Arlene Chandler                                              Case No. 15-31089-KLP
               Debtor.                                                     Chapter 7
Case 15-31089-KLP                Doc 45    Filed 05/03/19 Entered 05/03/19 15:31:21    Desc Main
                                           Document     Page 2 of 6


                            You must also mail a copy to:
                            Joseph Massie, III
                            115 N. First Street
                            Richmond, VA 23219




   Joseph S. Massie, III, VSB No. 35472
   Massie Law Firm, PC
   115 N. 1st Street
   Richmond, Virginia 23219
   (804) 644-4878
   (804) 644-4874 Fax

   In re: Arlene Chandler                                      Case No. 15-31089-KLP
               Debtor.                                             Chapter 7
Case 15-31089-KLP               Doc 45     Filed 05/03/19 Entered 05/03/19 15:31:21            Desc Main
                                           Document     Page 3 of 6


                                          CERTIFICATE OF SERVICE

           I hereby certify that May 3, 2019 a true copy of the foregoing Notice of Motion was
   mailed or electronically transmitted to Peter J. Barrett, Kutak Rock, LLP, 901 East Byrd Street,
   Suite 1000, Richmond, VA 23219, Chapter 7 Trustee and Arlene Chandler, 3712 Austin Avenue,
   Richmond, VA 23222.

   Date: May 3, 2019                          /s/ Joseph S. Massie, III, Esq., VSB No. 35472
                                                     Joseph S. Massie, III




   Joseph S. Massie, III, VSB No. 35472
   Massie Law Firm, PC
   115 N. 1st Street
   Richmond, Virginia 23219
   (804) 644-4878
   (804) 644-4874 Fax

   In re: Arlene Chandler                                           Case No. 15-31089-KLP
               Debtor.                                                  Chapter 7
Case 15-31089-KLP               Doc 45     Filed 05/03/19 Entered 05/03/19 15:31:21               Desc Main
                                           Document     Page 4 of 6



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

   In re: Arlene Chandler                                       Case No. 15-31089-KLP
           Debtor.                                                    Chapter 7


                MOTION TO CONVERT CASE FROM CHAPTER 7 TO CHAPTER 13

   COMES NOW, Arlene Chandler, the Debtor, by counsel, moves the Court to convert this case
   to a case under Chapter 7 of the United States Bankruptcy Code back to a Chapter 13, and in
   support thereof states the following:

        1. This Court has proper jurisdiction over the matters herein.
        2. On March 3, 2015, the Debtor(s) filed a voluntary petition in bankruptcy Chapter 13.
        3. Pursuant to 11 U.S.C.§ 1112, the Debtor converted this case to one under Chapter 7 after
              giving proper notice and no objections were filed in response on January 18, 2019.
        4. It is in the best interest of the Debtor and her creditors that her case is re-converted to a
              Chapter 13 case.
        5. The Chapter 13 case upon re-conversion will be paid out at one hundred percent (100%).


   WHEREFORE, the Debtor respectfully request that the Court enter an Order converting this case
   from a Chapter 7 back to a Chapter 13 of the U.S. Bankruptcy Code.


   Date: May 3, 2019
                                              By:   /s/ Joseph S. Massie, III, Attorney for Debtor(s)
                                                    Joseph S. Massie, III




                                          CERTIFICATE OF SERVICE
   Joseph S. Massie, III, VSB No. 35472
   Massie Law Firm, PC
   115 N. 1st Street
   Richmond, Virginia 23219
   (804) 644-4878
   (804) 644-4874 Fax

   In re: Arlene Chandler                                            Case No. 15-31089-KLP
               Debtor.                                                   Chapter 7
Case 15-31089-KLP               Doc 45    Filed 05/03/19 Entered 05/03/19 15:31:21             Desc Main
                                          Document     Page 5 of 6



           The undersigned hereby certifies that on this date the foregoing Motion to Re-Convert
   Case from Chapter 7 to Chapter 13 was served upon the standing trustee, all creditors, and all
   necessary parties electronically and/ or by mailing a copy to each party.

   Date: May 3, 2019                          /s/ Joseph S. Massie, III, Esq., VSB No. 35472
                                                     Joseph S. Massie, III
                                                     Massie Law Firm, PC
                                                     115 N. 1st Street
                                                     Richmond, Virginia 23219
                                                     (804) 644-4878
                                                     (804) 644-4874 Fax

   Allied Cash Advance 4380               Allied Cash Advance 4380        Allied Cash Advance 4380
   S. Laburnum Avenue                     S. Laburnum Avenue              S. Laburnum Avenue
   Henrico, VA 23231                      Henrico, VA 23231               Henrico, VA 23231
   Bryant St. Bank 800 E. 60th            Bryant St. Bank 800 E. 60th     Bryant St. Bank 800 E. 60th
   Street N. Sioux Falls, SD              Street N. Sioux Falls, SD       Street N. Sioux Falls, SD
   57104                                  57104                           57104
   Capital One PO Box 71083               Capital One PO Box 71083        Capital One PO Box 71083
   Charlotte, NC 28272-1083               Charlotte, NC 28272-1083        Charlotte, NC 28272-1083
   CarMax Auto Finance 225                CarMax Auto Finance 225         CarMax Auto Finance 225
   Chastain Meadows Court                 Chastain Meadows Court          Chastain Meadows Court
   Kennesaw, GA 30144                     Kennesaw, GA 30144              Kennesaw, GA 30144
   Check into Cash 4738                   Check into Cash 4738            Check into Cash 4738
   Finlay Street Henrico, VA              Finlay Street Henrico, VA       Finlay Street Henrico, VA
   23231                                  23231                           23231
   Compucredit Corp/Salue                 Compucredit Corp/Salue          Compucredit Corp/Salue
   P.O. O Bx 106666 Atlanta,              P.O. O Bx 106666 Atlanta,       P.O. O Bx 106666 Atlanta,
   GA 30346                               GA 30346                        GA 30346
   Office of the US Trustee               Altair OH XIII, LLC             Cerastes, LLC
   701 E. Broad Street                    CO Weinstein, Pinson, and       c/o Weinstein and Riley, PS
   Room 4304                              Riley, PS                       2001 Western Avenue
   Richmond, VA 23219-1885                2001 Western Avenue, Ste        Ste 400
                                          400                             Seattle, WA 98121-3132
                                          Seattle, WA 98121-3132

   CarMax Auto Finance                    Check into Cash                 Continental Finance
   2040 Thalbro Street                    4738 Finlay Street              Company, LLC
   Richmond, VA 23230-3200                Henrico, VA 23231-2754          PO Box 8099
                                                                          Newark, DE 19714-8099


   Joseph S. Massie, III, VSB No. 35472
   Massie Law Firm, PC
   115 N. 1st Street
   Richmond, Virginia 23219
   (804) 644-4878
   (804) 644-4874 Fax

   In re: Arlene Chandler                                           Case No. 15-31089-KLP
               Debtor.                                                  Chapter 7
Case 15-31089-KLP               Doc 45    Filed 05/03/19 Entered 05/03/19 15:31:21            Desc Main
                                          Document     Page 6 of 6


   DSNB/Macys                             First Premier Bank         Kristen Misleh, Esquire
   PO Box 8218                            301 S. Minnesota Ave       Atlantic Law Group, LLC
   Mason, OH 45040-8218                   Sioux Falls, SD 57104-6315 PO Box 2548
                                                                     Leesburg, VA 20177-7754

   Merrick Bank                           PRA Receivable                 (p) Portfolio Recovery
   PO Box 5201                            Management, LL                 Associates, LLC
   Old Bethpage, NY 11804                 PO Box 41067                   PO Box 41067
                                          Norfolk, VA 23541-1067         Norfolk, VA 23541-1067


   Premier Card                           TD Bank USA, NA                VCU Health Sytem
   PO Box 2208                            c/o Weinstein & Riley, P.S.    PO Box 758721
   Vacaville, CA 95696-8208               2001 Western Avenue            Baltimore, MD 21275-8721
                                          Ste 400
                                          Seatlle, WA 98121-3132

   Arelene Chandler                       Premier Bank, Lllc             Sallie Mae on behalf of
   3712 Austin Avenue                     C o Jefferson Capital          USDoE
   Richmond, VA 23222-2404                Systems LLC                    PO Box 740351
                                          PO Box 799                     Atlanta, GA 30374-0351
                                          Saint Cloud, Mn 56302-
                                          7999

   Target NB/TD Bank USA/                 Virginia Department of         Carl M. Bates
   TargetCr                               Taxatio                        PO Box 1819
   PO Box 673                             PO Box 2156                    Richmond, VA 23218-1819
   Minneapolis, MN 55440-                 Richmond, VA 23218-2156
   0673
   Premier Bankcard/Charter               Seventh Avenue                 (p) Robert P McIntosh
   PO Box 2208                            1112 7th Avenue                US Attorney S Office
   Vacaville, CA 95696-8208               Monroe, WI 53566-1364          Eastern District of Virginia
                                                                         919 E. Main St
                                                                         Suite 1900
                                                                         Richmond, VA 23219-4625




   Joseph S. Massie, III, VSB No. 35472
   Massie Law Firm, PC
   115 N. 1st Street
   Richmond, Virginia 23219
   (804) 644-4878
   (804) 644-4874 Fax

   In re: Arlene Chandler                                          Case No. 15-31089-KLP
               Debtor.                                                 Chapter 7
